[Cite as Myers v. Ohio Dept. of Rehab. & Corr., 2012-Ohio-3218.]



                                                        Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




MARVIN E. MYERS

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION, et al.

       Defendants

        Case No. 2011-11769-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    Plaintiff, Marvin Myers, an inmate incarcerated at defendant, London
Correctional Institution (LoCI), stated that he wears size 20 shower shoes, that
defendants’ commissary and authorized vendors do not carry size 20 shoes, and that
he is indigent and unable to pay for shower shoes.                      Plaintiff pointed out that he
complained about the lack of appropriate footwear to LoCI staff and that he has been
treated with “Conscious & Deliberate Indifference.”
        {¶2}    Plaintiff contended that defendants have violated the institutional policy
causing inappropriate supervision, discrimination, and racial issues.                     Consequently,
plaintiff filed this complaint seeking to recover $2,500.00 in damages; $200.00 for
shower shoes/sandals, and $2,300.00 for mental anguish.1 Payment of the $25.00 filing
fee was waived.

        1
          Initially, it should be noted that this court does not recognize entitlement to damages for mental
distress and extraordinary damages for simple negligence involving property issues. Galloway v.
Department of Rehabilitation and Correction (1979), 78-0731-AD; Berke v. Ohio Dept. of Pub. Welfare
(1976), 52 Ohio App. 2d 271, 6 O.O. 3d 280, 369 N.E. 2d 1056.
       {¶3}      Defendants denied liability contending that plaintiff had been given the
opportunity to obtain proper footwear. In addition, defendants pointed out plaintiff may
not recover for mental distress associated with property loss.
       {¶4}      Plaintiff filed a response contending that defendants owed him a duty to
provide a reasonable amount of inmate clothing including shower shoes. In addition,
plaintiff argued defendants are discriminating against him by making him purchase
shoes at a different price than the price paid by other inmates.
                                    CONCLUSIONS OF LAW
       {¶5}      Prison regulations, including those contained in the Ohio Administrative
Code, “are primarily designed to guide correctional officials in prison administration
rather than to confer rights on inmates.” State ex rel. Larkins v. Wilkinson, 79 Ohio St.
3d 477, 479, 1997-Ohio-139, 683 N.E. 2d 1139, citing Sandin v. Conner (1995), 515
U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418. Additionally, this court has held
that “even if defendant had violated the Ohio Administrative Code, no cause of action
would exist in this court. A breach of internal regulations in itself does not constitute
negligence.” Williams v. Ohio Dept. of Rehab. and Corr. (1993), 67 Ohio Misc. 2d 1, 3,
643 N.E. 2d 1182. Accordingly, to the extent that plaintiff alleges that LoCI somehow
violated internal prison regulations and the Ohio Administrative Code, he fails to state a
claim for relief.
       {¶6}      The court construes plaintiff’s claim of shower shoe deprivation as
essentially a claim based upon the conditions of his confinement. Inmate complaints
regarding the conditions of confinement are treated as claims arising under 42 U.S.C.
1983. State ex rel. Carter v. Schotten, 70 Ohio St. 3d 89, 91, 1994-Ohio-37, 637 N.E.
2d 306. Such claims may not be brought against the state in the Court of Claims
because the state is not a “person” within the meaning of Section 1983.
       {¶7}      Any claim made as a deprivation of constitutional rights is not cognizable
in this court.      This court lacks subject matter jurisdiction over alleged violations of
constitutional rights and alleged violations under Section 1983, Title 42, U.S. Code.
See e.g., Jett v. Dallas Indep. School Dist. (1989), 491 U.S. 704, 109 S. Ct. 2702, 105
L. Ed. 2d 598; Burkey v. Southern Ohio Correctional Facility (1988), 38 Ohio App. 3d
170, 528 N.E. 2d 607; Gersper v. Ohio Dept. of Hwy. Safety (1994), 95 Ohio App. 3d 1,
641 N.E. 2d 1113. Any constitutional violation claim or claim of federal civil rights
violation is not cognizable. See Howard v. Supreme Court of Ohio, 2005-Ohio-2130;
Wright v. Dept. of Rehab. & Corr. (Mar. 28, 1995), Franklin App. No. 94API08-1169.
      {¶8}   Furthermore, the court construes plaintiff’s claim of deliberate indifference
as a constitutional claim. It is well-settled that such claims are not actionable in the
Court of Claims.   See Thompson v. Southern State Community College (June 15,
1989), Franklin App. No. 89AP-114. Based upon the foregoing, the court finds that
plaintiff has failed to state a claim upon which relief can be granted.      Accordingly,
judgment shall be rendered in favor of defendants.
                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




MARVIN E. MYERS

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION, et al.

        Defendants

        Case No. 2011-11769-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Marvin E. Myers, #618-856                        Gregory C. Trout, Chief Counsel
P.O. Box 69                                      Department of Rehabilitation
London, Ohio 43140                               and Correction
                                                 770 West Broad Street
                                                 Columbus, Ohio 43222
011
Filed 2/15/12
sent to S.C. Reporter 7/17/12